853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BARKMAN CONTRACTING, INC. James P. Barkman, Inc. JamesBarkman, Pearl Barkman, Respondents.
No. 88-5482.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.


1
SUPPLEMENTAL JUDGMENT ENFORCING AN ORDER OF THE NATIONAL

LABOR RELATIONS BOARD

2
This Court having on 7 April 1986, entered its judgment enforcing in full the backpay provisions of the Order of the National Labor Relations Board, the Board, on 30 December 1987, issued an Order fixing the amount of backpay due the discriminatees and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondents, Barkman Contracting, Inc., James P. Barkman, Inc., James Barkman and Pearl Barkman are alter egos and single employers.  Their (its) officers, agents, successors, and assigns, shall jointly and severally pay the backpay assessed by the Board in Barkman Contracting, Inc., 276 NLRB No. 112 as enforced by the 6th Circuit Court of Appeals with interest as computed in New Horizons for the Retarded, Inc., 283 NLRB No. 181 (28 May 1987).1



1
 Under New Horizons, interest is computed at the "short-term Federal rate" for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C. Sec. 6621.  Interest accrued before 1 January 1987 (the effective date of the amendment) shall be computed as in Florida Steel Corp., 231 NLRB 651 (1977)